Case 1:18-cv-00052-TSE-IDD Document 37 Filed 11/14/18 Page 1 of 5 PageID# 240



                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA



MALIBU MEDIA,LLC
                                      Alexandria Division
                                                                                           ^018 jl
       Plaintiff,

V.                                                 Case No. l:18"Cv-052(TSE/IDD)

ALBERT BONDOC


               Defendant.



                            REPORT AND RECOMMENDATION


       This matter is before the Court on the Motion for Default Judgment from Malibu Media,

LLC against Albert Bondoc pursuant to Federal Rule of Civil Procedure 55(b)(2).(Dkt. No. 33).

After Defendant failed to appear at the hearing on August 17, 2018, the undersigned Magistrate

Judge took this matter under advisement to issue this Report and Recommendation. Upon

consideration of the Complaint, Plaintiffs' Motion for Default Judgment, and the memorandum

thereto, the undersigned Magistrate Judge makes the following findings and recommends that

default judgment be DENIED.

                                    I.   INTRODUCTION


       On January 12, 2018, Plaintiff filed this action under Sections 106 and 501 of the

Copyright Act of the United States as amended, 17 U.S.C. §§ 106 and 501, alleging copyright

infringement. (Compl. ^ 32). Plaintiff alleges that Defendant willfully infringed on the

copyrights for various films, in which Plaintiff has exclusive licensing rights.(Compl. H 29-33).

Defendant failed to submit responsive pleadings and did not appear at the August 17, 2018

hearing on Plaintiffs Motion for Default Judgment. (Dkt. No. 36). Plaintiff seeks a money

judgment awarding maximum statutory damages, a permanent injunction, destruction of all



                                               1
Case 1:18-cv-00052-TSE-IDD Document 37 Filed 11/14/18 Page 2 of 5 PageID# 241
Case 1:18-cv-00052-TSE-IDD Document 37 Filed 11/14/18 Page 3 of 5 PageID# 242
Case 1:18-cv-00052-TSE-IDD Document 37 Filed 11/14/18 Page 4 of 5 PageID# 243
Case 1:18-cv-00052-TSE-IDD Document 37 Filed 11/14/18 Page 5 of 5 PageID# 244
